Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claims 1 and 15 have been amended. Claims 16-20 are subject to rejoinder, claim 16 depending from allowable claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicant’s submission of eTerminal Disclaimers to U.S. Patent 11,104,841 from U.S. Application number 16/324,843 precludes a nonstatutory double patenting rejection.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “A composite particle comprisesing a pyrolyzed ceramic composite core comprised of a first material, wherein the first material is a composite made of a mixture of coal dust derived from coal and preheated in a substantially non-oxidizing atmosphere at a temperature less than 400 degrees centigrade to produce a coal dust additive comprising carbon and organic compounds and a polymer precursor that forms a polymer derived ceramic material, the coal dust additive and the polymer precursor being selected and mixed together 
Skala (US 2012/0003136), cited in previous office actions, differs in two respects. First, while coal dust derived from coal is a carbonaceous material, it is not one of the carbonaceous materials listed in [0071] of Skala. Second, while the silica material reacts to form a ceramic ([0068-69, [0071] [0090-91] [0145]), the silica material is not a polymer precursor as claimed and does not react to form a polymerized ceramic matrix composite as claimed.
Coal dust derived from coal is a known ingredient in proppants, see Fu (CN 103992786). Fu teaches that coal dust provides ultra-low density ceramic proppants with increased strength. Additionally, reacting polymer precursors are also known for producing proppants, see [0055], [0187] of Moeller (US 2014/0318799); also family members of Moeller including (US 2019/0368317; US 2014/0326453; US 2014023364; US 10,221,660; US 9,828,542). [0055] and [0187] of Moeller as compared to [0056] of Applicant’s disclosure helps to illustrate the difference between a polymer precursor as recited by Applicant, and the silica material being reduced in Skala. [0056] of Moeller even illustrates metals and metal oxides as alternative proppant materials.
However, the prior art does not provide an adequate rationale to combine coal dust derived from coal and a polymer precursor pyrolyzed to form a ceramic matrix composite as claimed. Fu combines coal dust with other ingredients and Moeller combines polymer precursor with other ingredients with no mention of coal dust or related sources of organic components. Additionally, the carbonaceous material in [0071] of Skala is present to aid the 
Also of note, CN 102899015 teaches fly ash and various metals to produce proppants. While not strictly relevant to the present claims, the reference is cited as in a similar technical group.
U.S. 10,988,680 recites the broader polymer derived ceramic and does not recite the polymer precursor, which when pyrolyzed with coal dust forms a polymer derived composite as part of the ceramic matrix composite. Accordingly, a double patenting rejection is not required.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726